Citation Nr: 1743126	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-35 125	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from September 1966 to September 1969, including one year of service in Vietnam; he was awarded the Air Medal and the Aircraft Crewman Badge.  

The evidence of record indicates that the appellant subsequently became a member of the Army National Guard in 1976, and that he retired in 2002 or 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado that denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.

In June 2017, the appellant presented testimony at a Board videoconference hearing that was held before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file. 

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into account the existence of this electronic record.

The Board notes that VA treatment records for the Veteran (dated in June 2015, and February 2016) indicate that he is being treated for diabetes mellitus.  This suggests the possibility of entitlement to service connection for diabetes mellitus on a presumptive basis related to service in Vietnam.  Therefore, the matter is referred to the AOJ for appropriate action. 

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and that matter is REMANDED to the AOJ.



FINDING OF FACT

The appellant's tinnitus is as likely the result of noise exposure in service as it is the result of some other factor or factors.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits is codified at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.159, 3.326(a).  Given the fully favorable decision on the matter of service connection for tinnitus contained herein, the Board finds that any defect in the notice or assistance provided to the Veteran in relation to the issue of entitlement to service connection for tinnitus constitutes harmless error. 

II. The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

The appellant has reported that he experiences tinnitus and he contends that the tinnitus is related to his military noise exposure because he initially noticed the tinnitus when he returned from Vietnam.  A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Ringing in the ears is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The Veteran's military occupational specialty (MOS) was UH-1 helicopter repairman.  According to VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty military occupation specialty Noise Exposure Listing), if the duty position is shown to have a "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event; for example, UH-1 helicopter repairer (15M) is an Army military occupation specialty that is "highly probable" for exposure to hazardous noise.  Therefore, the Board accepts the appellant's assertions of in-service noise exposure as both credible and competent evidence. 

In a November 2012 report, a VA audiologist who examined the appellant noted his report of tinnitus.  After reviewing the claims file, the audiologist noted that the appellant had been exposed to hazardous noise levels while in service.  The audiologist opined that the appellant's reported tinnitus was less likely than not related to his active military service.  However, the audiologist did not include any mention of the history given by the appellant regarding his tinnitus nor did the audiologist give an onset date for the tinnitus.  Thus, the opinion is not probative.

The evidence unfavorable to the claim consists of the many years between service and clinical documentation of tinnitus.  Viewing the evidence in the light most favorable to the Veteran, the positive evidence of record consists of the fact that he currently has tinnitus and that, based on his MOS as a helicopter repairman and his receipt of the Air Medal and the Air Crewman Badge, the appellant was exposed to acoustic trauma while he was on active duty.  See 38 U.S.C.A. § 1154.

Also, the appellant is competent to assert occurrence of an in-service injury and ongoing symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Tinnitus is a chronic disease for which service connection could be established on the basis of a continuity of symptoms.  Fountain v. McDonald, 27 Vet. App. 258 (2015) (Tinnitus is a chronic disease under 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a)).  The appellant testified during his June 2017 Board videoconference hearing that he had noticed ringing in his ears on his return from Vietnam that had not been present prior to his military work with helicopters.  The appellant further testified that the tinnitus he experienced in service has continued to the present.

The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this regard, given the nature of a tinnitus condition, the appellant is uniquely situated to competently identify and report on the onset and duration of ringing in the ears.  A lay person is competent to provide an opinion on the presence of recurrent ringing in the ears since service as the symptom is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that the veteran testified that he experienced ringing in his ears in service and that he experienced such ringing ever since service, and finding that the veteran was competent to so testify because ringing in the ears was capable of lay observation).  Thus, the appellant's statements relating the onset of tinnitus to service taken together with the available information regarding the appellant's service and duties as a helicopter repairman and a combat veteran, the Board finds the appellant's statements regarding the ringing in his ears to be competent and credible.

The evidence for and against the claim for service connection for tinnitus is at least in approximate balance.  The Board finds that the appellant's tinnitus is as likely the result of his noise exposure in service as it is the result of some other factor or factors.  Accordingly, service connection is warranted for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

A determination has been made that additional development is necessary with respect to the issue on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the AOJ for action as described below.

The November 2012 audiology examination report contains an opinion from a VA audiologist to the effect that the appellant's current hearing loss is not related to his military noise exposure because his in-service audiometric test results were within normal limits.  However, the audiologist also stated that no service medical treatment records from the appellant's time in the Colorado National Guard (1976 to 2002) were available for review.  Thus the November 2012 audiologist's opinion is inadequate (because not all pertinent records were included in the claims file) and would not withstand judicial review.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995) (stating if medical opinion of record was based on incomplete records, it is of limited probative value) and Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of a veteran's claims folder).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, in order to fulfill the duty to assist, all of the appellant's Army National Guard service medical records should be sought, obtained and associated with the claims file.

In addition, it is unclear from the November 2012 VA audiologist's report whether or not any statements from the appellant about the history of his hearing loss were considered in addressing the etiology of his hearing loss.  Furthermore, given that the appellant is now service connected for tinnitus, a medical opinion as to the onset date and etiology of the appellant's bilateral hearing loss should be obtained.

While the case is in remand status, all relevant private and VA medical records should be obtained and associated with the evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents has been completed.

2.  Take all appropriate steps to secure the Veteran's Colorado National Guard medical records or alternative records from 1976 to 2003.  This is to include making a request to the NPRC or other sources such as the appellant's National Guard unit(s) or the Colorado State Adjutant General, for the Veteran's National Guard service medical records.  If any location contacted suggests other sources, those sources should be encompassed by the search.

3.  Obtain all outstanding VA treatment records and associate them with the evidence of record. 

4.  Contact the Veteran and obtain the names and addresses of all private medical care providers, if any, who have treated him for hearing loss since 2012.  After securing the necessary release(s), obtain all outstanding available records.

5.  To the extent there is an unsuccessful attempt to obtain any of these records, the claims file must contain documentation of attempts made.  The Veteran and his representative must also be informed of the negative results and be given the opportunity to secure the records.

6.  After completing the above development, arrange for a VA audiologist to examine the Veteran and render an opinion as to the onset date and etiology of his bilateral hearing loss.  That opinion must include a discussion of all audiometric testing results of record, to include consideration of each audiogram report to determine whether it was conducted according to ASA or ISO-ANSI standards, with conversion where appropriate.

Based on the examination and review of the Veteran's medical records and electronic claims file, the audiologist must provide responses to the following:

a.  Was hearing loss present at the time of the Veteran's separation from active duty in September 1969?

b.  Was hearing loss present at the time of Veteran's enlistment in the Army National Guard in 1976?

c.  Was hearing loss documented at any time during the Veteran's National Guard service?

d.  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current bilateral hearing loss is related to his active service from September 1966 to September 1969? 

e.  If not, is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current bilateral hearing loss is caused by, or aggravated by, any acoustic trauma he experienced during his years of National Guard service? And

f.  If not, is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current bilateral hearing loss is caused by, or aggravated by, the service-connected tinnitus?  Explain.

A complete rationale must be given for all opinions and conclusions expressed.  The audiologist must discuss the Veteran's description of his exposure to acoustic trauma during his active service from September 1966 to September 1969, and during his National Guard service, as well as the audiometric testing results of record.

The opinion must address both causation and aggravation.  The audiologist must also address the contention that the Veteran has experienced progressive consequences of the acoustic trauma he experienced during his Army active duty, his National Guard active duty for training and his National Guard inactive duty for training.

7.  Upon receipt of the VA examination report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the examining VA audiologist for corrections or additions.

8.  After completing any additional notification and/or development action deemed warranted by the record, review the record, including any newly acquired evidence, and re-adjudicate the hearing loss issue on appeal.  Ensure that all theories of service connection are considered.

9.  If the benefit sought remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response. 

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


